J-S37010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CLIFFORD WEAL                            :
                                          :
                    Appellant             :   No. 727 EDA 2019

          Appeal from the PCRA Order Entered February 28, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0008578-2012

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CLIFFORD WEAL                            :
                                          :
                    Appellant             :   No. 729 EDA 2019

          Appeal from the PCRA Order Entered February 28, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-1300779-2006


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                         FILED DECEMBER 1, 2020

      Appellant, Clifford Weal, appeals from the orders denying his petitions

for relief filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546, in the above-captioned consolidated cases.           In addition,

counsel for Appellant filed a motion to withdraw as counsel and no-merit letter

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
J-S37010-20


Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). We

grant counsel’s motion to withdraw and affirm the orders of the PCRA court.

     The PCRA court set forth the history of these cases as follows:

           On July 24, 2003 at 1 a.m., [Appellant] met the victim near
     Broad and Cumberland Streets in Philadelphia. The two agreed to
     have sexual intercourse in exchange for drugs. They walked to
     an abandoned warehouse nearby with the use of a candle to see.
     Upon arrival, [Appellant] blew out the candle, put an extension
     cord around the victim’s neck, and began strangling her.
     [Appellant] directed the victim to unbutton her pants. She
     attempted to fight off [Appellant]. The more the victim struggled,
     the tighter [Appellant] pulled the cord around her neck. The
     victim told police that she went in and out of consciousness and
     that [Appellant] made her suck his penis with her mouth until he
     ejaculated. The police were called and the victim filed a report.
     The police recorded several bruises around the victim’s neck as
     well as severely bloodshot eyes. The victim identified [Appellant]
     in a photo array that same day. Aff, of Probable Cause, 4/6/2006;
     see also N.T. VOP 9/11/2012, p. 11.

           On November 29, 2006, [at trial court docket number CP-
     51-CR-1300779-2006, Appellant] entered a negotiated guilty plea
     before the Honorable Pamela Pryor Dembe on the charges of
     sexual assault, simple assault, and possession of an instrument of
     crime. [Appellant] agreed with the Commonwealth’s recitation of
     the facts. This conviction represents the second incident for which
     [Appellant] obtained a conviction for forcing a sex worker to
     perform oral sex on him by choking and strangling the victim with
     an electrical cord. N.T. VOP 9/11/2012, p. 11.

           On February 28, 2007, a sentencing hearing was held before
     Judge Dembe. The [c]ourt found [Appellant] to be a Sexually
     Violent Predator [(“SVP”)]. Judge Dembe sentenced [Appellant]
     to a maximum term of 15 years [of] probation. [Appellant] did
     not appeal his judgment of sentence.

           On September 11, 2012, a violation of probation hearing
     was held before the Honorable Joan A. Brown. [Appellant] entered
     an open guilty plea on the charge of failing to register as a sex
     offender with the Pennsylvania State Police [at trial court docket
     number CP-51-CR-0008578-2012] and was found in violation of

                                    -2-
J-S37010-20


      probation. [Appellant] was sentenced to an additional 3 to 6 years
      [of] incarceration to run consecutive to his existing sentences. No
      appeal was filed.

             On September 14, 2017, [Appellant] filed [identical] pro se
      PCRA petition[s at each of the above captioned trial court docket
      numbers].     On July 9, 2018, [Appellant’s counsel] filed an
      Amended PCRA petition.           On October 15, 2018, the
      Commonwealth filed a Motion to Dismiss. On November 15, 2018,
      [Appellant] filed a Response to the Commonwealth’s Motion to
      Dismiss. On January 29, 2019, [the PCRA c]ourt sent [Appellant]
      a 907 Notice of Intent to Dismiss.        On February 6, 2019,
      [Appellant] sent a pro se Response to the 907 Notice. On
      February 28, 2019, [the PCRA c]ourt dismissed [Appellant’s] PCRA
      petition[s] as untimely and without merit.

PCRA Court Opinion, 10/4/19, at 2-3.           These timely appeals followed.

Appellant was not directed to file a statement pursuant to Pa.R.A.P. 1925(b).

The trial court complied with Pa.R.A.P. 1925(a). On February 3, 2020, this

Court entered an order that sua sponte consolidated the above captioned

appeals.

      On March 4, 2020, PCRA counsel filed a no-merit letter with this Court

requesting permission to withdraw.         Prior to addressing the merits of

Appellant’s matter on appeal, we must first decide whether counsel has

fulfilled the procedural requirements for withdrawing his representation.

Commonwealth v. Daniels, 947 A.2d 795, 797 (Pa. Super. 2008).                  This

Court has listed the following conditions to be met by counsel in seeking to

withdraw in a collateral appeal:

            Counsel petitioning to withdraw from PCRA representation
      must proceed ... under [Turner, supra and Finley, supra and]
      ... must review the case zealously. Turner/Finley counsel must
      then submit a “no-merit” letter to the trial court, or brief on appeal

                                      -3-
J-S37010-20


      to this Court, detailing the nature and extent of counsel’s diligent
      review of the case, listing the issues which petitioner wants to
      have reviewed, explaining why and how those issues lack merit,
      and requesting permission to withdraw.

            Counsel must also send to the petitioner: (1) a copy of the
      “no merit” letter/brief; (2) a copy of counsel’s petition to
      withdraw; and (3) a statement advising petitioner of the right to
      proceed pro se or by new counsel.

                                     * * *

      [W]here counsel submits a petition and no-merit letter that ...
      satisfy the technical demands of Turner/Finley, the court-trial
      court or this Court-must then conduct its own review of the merits
      of the case. If the court agrees with counsel that the claims are
      without merit, the court will permit counsel to withdraw and deny
      relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation

omitted) (brackets in original).

      In the application filed with this Court and the documents appended

thereto, counsel explained that he had been appointed to represent Appellant

at the PCRA proceedings and that he reviewed the case, evaluated the issues,

conducted an independent review of the record, and concluded there were no

issues of merit. Counsel also presented the issues relevant to this appeal in

his no-merit letter and explained why the appeal is without merit. In addition,

counsel averred that he served upon Appellant a copy of the application to

withdraw, the “no-merit” letter, and a letter addressed to Appellant

accompanying those documents. Thus, we will allow counsel to withdraw if,

after our review, we conclude that the issues relevant to this appeal lack merit.

We have discerned the following issues noted by PCRA counsel on behalf of

                                      -4-
J-S37010-20


Appellant in the Turner/Finley letter: (1) whether the PCRA petition was

timely filed; and (2) whether there exists a valid exception to the timeliness

requirement. Turner/Finley Letter at 4-7.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”   Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).   The PCRA court’s findings will not be disturbed unless there is no

support for them in the certified record. Commonwealth v. Lippert, 85 A.3d

1095, 1100 (Pa. Super. 2014).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment

of sentence “becomes final at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S. § 9545(b)(3). This time requirement is mandatory and

jurisdictional in nature, and the court may not ignore it in order to reach the

merits of the petition. Commonwealth v. Hernandez, 79 A.3d 649, 651

(Pa. Super. 2013).


                                     -5-
J-S37010-20


       However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and

(iii), is met.1   See Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa.

Super. 2008) (to properly invoke a statutory exception to the one-year time-

bar, the PCRA demands that the petitioner properly plead all required

elements of the relied-upon exception).

       Our review of the record reflects that, with regard to the conviction at

trial court docket number CP-51-CR-1300779-2006, Appellant’s judgment of

sentence became final on March 30, 2007, thirty days after the trial court

imposed the judgment of sentence, and Appellant failed to file a timely direct



____________________________________________


1   The exceptions to the timeliness requirement are:

       (i)    the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii)  the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                           -6-
J-S37010-20


appeal with this Court.2       42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903(a).   See

Commonwealth v. Hutchins, 760 A.2d 50, 54 (Pa. Super. 2000) (reiterating

that judgment of sentence becomes final upon conclusion of direct review or

upon expiration of time for seeking review and holding the appellant’s

judgment of sentence became final after the expiration of the thirty-day period

in which the appellant was permitted to seek further review in our Supreme

Court). Thus, in order to be timely under the PCRA, Appellant needed to file

his PCRA petition on or before March 31, 2008.3 Appellant did not file the




____________________________________________


2 Appellant violated the terms of his probation, and the trial court revoked his
probation and resentenced him to a term of incarceration in September of
2012. Because Appellant challenges his SVP designation and registration
requirements, which arose out of his initial guilty plea and sentence, the
resentencing hearing did not reset the clock for the purposes of determining
when Appellant’s judgment of sentence became final. Thus, the operative
date when examining timeliness under the PCRA with regard to trial court
docket number CP-51-CR-1300779-2006 is February 28, 2007, the original
date of sentencing on the guilty plea. See Commonwealth v. Anderson,
788 A.2d 1019, 1021-1022 (Pa. Super. 2001) (stating that “[p]robation
revocation does not materially alter the underlying conviction such that the
period available for collateral review must be restarted,” and holding that “the
time for seeking PCRA relief following the revocation of probation and the
imposition of a new sentence runs for one year from the conclusion of direct
review of that new sentencing order, but only as to the issues of the validity
of the revocation proceedings and the legality of the new sentence.”
(emphasis in original)).

3 We note that a PCRA petition needed to be filed on or before Monday, March
31, 2008, because March 30, 2008, was a Sunday. See 1 Pa.C.S. § 1908
(stating that, for computations of time, whenever the last day of any such
period shall fall on Saturday or Sunday, or a legal holiday, such day shall be
omitted from the computation).

                                           -7-
J-S37010-20


PCRA petition until September 14, 2017. Accordingly, the PCRA petition filed

at trial court docket number CP-51-CR-1300779-2006 is patently untimely.

      Concerning the conviction at trial court docket number CP-51-CR-

0008578-2012, Appellant’s judgment of sentence became final on October 11,

2012, thirty days after the trial court imposed the judgment of sentence, and

Appellant failed to file a timely direct appeal with this Court.       42 Pa.C.S.

§ 9545(b)(3); Pa.R.A.P. 903(a). See Hutchins, 760 A.2d at 54 (reiterating

that judgment of sentence becomes final upon conclusion of direct review or

upon expiration of time for seeking review and holding the appellant’s

judgment of sentence became final after the expiration of the thirty-day period

in which the appellant was permitted to seek further review in our Supreme

Court). Therefore, in order to be timely under the PCRA, Appellant needed to

file his PCRA petition on or before October 11, 2013. Appellant did not file the

PCRA petition until September 14, 2017. Hence, the PCRA petition filed at

trial court docket number CP-51-CR-0008578-2012 is patently untimely.

      As stated, if a petitioner does not file a timely PCRA petition, his petition

may be received under any of the three limited exceptions to the timeliness

requirements of the PCRA. 42 Pa.C.S. § 9545(b)(1). If a petitioner asserts




                                      -8-
J-S37010-20


one of these exceptions, he must file his petition within sixty days of the date

that the exception could be asserted.4 42 Pa.C.S. § 9545(b)(2).

       Appellant attempts to satisfy the “newly recognized constitutional right”

exception to the time-bar under Section 9545(b)(1)(iii) by arguing that the

registration requirement imposed upon him pursuant to the Sexual Offenders

Notification Act (“SORNA”) is unconstitutional under our Supreme Court’s July

19, 2017 decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017)

(holding SORNA’s registration provisions are punitive, and retroactive

application of SORNA’s provisions violates the ex post facto clause of the

Pennsylvania Constitution).

       Regarding this exception, our Supreme Court explained:

              Subsection (iii) of Section 9545(b)(1) has two requirements.
       First, it provides that the right asserted is a constitutional right
       that was recognized by the Supreme Court of the United States or
       the Supreme Court of Pennsylvania after the time provided in this
       section. Second, it provides that the right “has been held”
       by “that court” to apply retroactively. Thus, a petitioner must
       prove that there is a “new” constitutional right and that the right
       “has been held” by that court to apply retroactively.           The
       language “has been held” is in the past tense. These words
       mean that the action has already occurred, i.e., “that court”
       has already held the new constitutional right to be
____________________________________________


4 On October 24, 2018, the General Assembly amended section 9545(b)(2),
extending the time for filing a petition from sixty days to one year from the
date the claim could have been presented. 2018 Pa. Legis. Serv. Act 2018-
146 (S.B. 915), effective December 24, 2018. The amendment applies only
to claims arising one year before the effective date of this section, which is
December 24, 2017, or thereafter. Here, Appellant’s alleged claim arose on
July 19, 2017, the date that the decision in Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017), was filed. Therefore, the amendment is inapplicable
because the decision in Muniz preceded December 24, 2017.

                                           -9-
J-S37010-20


      retroactive to cases on collateral review. By employing the
      past tense in writing this provision, the legislature clearly
      intended that the right was already recognized at the time
      the petition was filed.

Commonwealth v. Copenhefer, 941 A.2d 646, 649-650 (Pa. 2007) (quoting

Commonwealth v. Abdul-Salaam, 812 A.2d 497, 501 (Pa. 2002))

(emphases added).

      We have held that Muniz created a substantive rule of constitutional

law   that   must   apply   retroactively    in   timely   PCRA   proceedings.

Commonwealth v. Rivera–Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017).

Thereafter, in Commonwealth v. Murphy, 180 A.3d 402 (Pa. Super. 2018),

appeal denied, 195 A.3d 559 (Pa. 2018), we stated the following:

      [W]e acknowledge that this Court has declared that, “Muniz
      created a substantive rule that retroactively applies in the
      collateral context.” Commonwealth v. Rivera-Figueroa, 174
      A.3d 674, 678 (Pa. Super. 2017). However, because Appellant’s
      PCRA petition is untimely (unlike the petition at issue in Rivera-
      Figueroa), he must demonstrate that the Pennsylvania Supreme
      Court has held that Muniz applies retroactively in order to satisfy
      section 9545(b)(1)(iii).   See [Commonwealth v.] Abdul-
      Salaam, [812 A.2d 497, 501 (Pa. 2002)]. Because at this time,
      no such holding has been issued by our Supreme Court, Appellant
      cannot rely on Muniz to meet that timeliness exception.

Murphy, 180 A.3d at 405-406. Thus, in Murphy we held that the substantive

rule recognized in Muniz does not establish a timeliness exception to the

PCRA. Hence, no exceptions apply to exempt Appellant from failing to meet

the timeliness requirement of the PCRA.

      In conclusion, because Appellant’s PCRA petitions were untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address the issues

                                    - 10 -
J-S37010-20


presented and grant relief. See Commonwealth v. Fairiror, 809 A.2d 396,

398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petitions. Furthermore, upon our

independent review, no relief is due. Having determined that Appellant is not

entitled to PCRA relief, we allow counsel to withdraw under the precepts of

Turner/Finley.

     Motion to withdraw as counsel granted. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2020




                                   - 11 -